Citation Nr: 9908476	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for frostbite of 
the hands and feet, with bilateral great toe amputations, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound, left thigh, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound, right thigh, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945 and from April 1948 to August 1951.  He has 
been represented throughout his appeal by the Disabled 
American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Buffalo, New York Regional Office (RO).  By a rating action 
of September 1996, the RO denied the veteran's claims of 
entitlement to increased ratings for frostbite of the hands 
and feet, with bilateral great toe amputations, residuals of 
gunshot wound, left thigh, and residuals of gunshot wound, 
right thigh.  He filed a notice of disagreement to this 
action on December 4, 1996.  By a subsequent rating action on 
December 6, 1996, the RO denied the veteran's claim of 
entitlement to a total disability rating for compensation 
based on individual unemployability.  A statement of the case 
on the issues of increased ratings for frostbite of the hands 
and feet, with bilateral great toe amputations, residuals of 
gunshot wound, left thigh, and residuals of gunshot wound, 
right thigh was issued on December  9, 1996.  A notice of 
disagreement on the issue of entitlement to a total rating 
for compensation based on individual unemployability was 
received on December 18, 1996.  A statement of the case, with 
respect to individual unemployability, was issued in February 
1997.  A substantive appeal with respect to that claim was 
received in November 1997. 

The Board notes that entitlement to service connection for an 
acquired psychiatric disorder, including post traumatic 
stress disorder was denied in a December 1997 rating action.  
The veteran has not filed an appeal of that action and that 
issue is not in appellate status.


REMAND

The Board notes that the applicable laws provide that 
appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1998).  

In the veteran's case, it appears that the RO did not address 
the question of whether or not the veteran had filed a timely 
substantive appeal as to the claims of entitlement to 
increased ratings for frostbite of the hands and feet, with 
bilateral great toe amputations, residuals of gunshot wound, 
left thigh, and residuals of gunshot wound, right thigh.  In 
this regard, the Board notes that a rating decision was 
issued by the RO as to those claims in September 1996.  A 
notice of disagreement was received from the veteran in 
December 1996.  A statement of the case was mailed to the 
veteran on December 9, 1996.  Therefore, the veteran had 60 
days from the December 9, 1996 statement of the case to 
submit a substantive appeal or within the remainder of the 
one-year period from the date of the notification of the 
determination in September 1996.  While a VA Form 9 was 
received on December 18, 1996, it was on the issue of 
individual unemployability and was a notice of disagreement 
to the denial of a total rating for compensation based on 
individual unemployability.  Another VA Form 9 was received 
from the veteran in November 1997, but it was a substantive 
appeal to the issue of entitlement to a total disability 
rating based on individual unemployability.  Thus, it must be 
determined whether the veteran filed a timely substantive 
appeal on the issues of entitlement to increased ratings for 
frostbite of the hands and feet and residuals of gunshot 
wound of the left and right thighs.  

Recently, the portion of the Office of the VA General Counsel 
(GC) which represents the VA before the United States Court 
of Appeals for Veterans Claims (Court) has filed many 
motions, which have been granted by the Court, to remand 
cases to the Board where the Board dismisses or denies on the 
basis that a timely substantive appeal was not filed when 
that was not the issue considered by the RO.  The GC feels 
that the Board must address the question of prejudice to the 
veteran by the Board's consideration of a new issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The GC felt the remedy was 
a remand to the RO to ensure that adequate notice has been 
given to the veteran, and to give him an opportunity to 
present argument and additional evidence on the matter of 
whether a timely substantive appeal had been filed.  

In addition, the United States Court of Veterans Appeals 
(Court) held in Holland v. Brown, 6 Vet. App. 443 (1994) that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability 
is "inextricably intertwined" with a rating increase claim 
on the same condition.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of whether a timely 
substantive appeal was submitted on his increased rating 
claims.  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, the Board hereby REMANDS this case 
to the RO for the following action:

The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the claims of 
entitlement to increased ratings for 
frostbite of the hands and feet, with 
bilateral great toe amputations, 
residuals of gunshot wound, left thigh, 
and residuals of gunshot wound, right 
thigh.  Then the RO should review the 
issue of whether a timely substantive 
appeal has been received in this case.  
If that issue is not resolved in favor of 
the veteran he should be furnished his 
appellate rights.  If it is found that a 
timely appeal was furnished, the RO 
should issue a supplemental statement of 
the case on the question of timeliness.  
This supplemental statement of the case 
should include a recitation of all 
applicable laws and regulation, and the 
veteran should be that the Board may find 
that the substantive appeal was not 
timely.  The case must be returned to the 
Board on any issue in appellate status. 

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purpose of this 
REMAND is to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 3 -


